Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, this claim depends on the canceled claim 25 and it appears that claim 26 should depend on clam 17.  The examiner will treat clam 26 as to depend on claim 17 in view of expediting the prosecution.
Clam 27 is rejected by virtue of its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 30-34, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberto Gola et al (IEEE journal of selected topics in quantum electronics, Vol.20, issue No.6; “a passive-quenching active-recharging analog silicon photomultiplier”) in view of Baeumer et al (US 2011/0017918).
Regarding claim 15, Alberto et al shows in Figs.1, 2 and 5 the following elements of applicant’s claim: providing a bias voltage potential (Fig.1); generating a clock signal  (Fig.4; page 2, the subsection “B. Operating Principle and Signal Readout”, lines 2-3; i.e. a device providing a periodic reset pulse to the Gate terminal) comprised of clock pluses that are generated at a predetermined frequency; turning on a single photon avalanche diode (SPAD; Figs.1 and 5) and generating an avalanche current in response to receiving a photon, wherein the SPAD comprising an anode terminal (a node connected to Vrev or Back; Figs.1 and 5), a cathode terminal (a node connected to the Source terminal of a transistor), and an internal capacitor (Cd; Fig.5) coupled internally between the anode terminal and the cathode terminal; and controlling an activation state of an active quenching recharging circuit (page 2, the subsection “A. Microcell Architecture”, lines 16-17; i.e. we fabricated a SPAD with an integrated active quenching, which we will call MOS-SPAD) based on the clock signal received at a control terminal of the active quenching recharging circuit (Figs.2 and 5); charging the internal capacitor on a condition the active quenching recharging circuit is activated (Figs.4-5); discharging the internal capacitor on a condition the active quenching recharging circuit is deactivated 
Regarding claims 16 and 40, the limitations therein are disclosed by Alberto et al (Figs.4-5) in view of Baeumer et al (Figs.3-4).
Regarding claim 30, Alberto et al shows in Figs.1, 2 and 5 the following elements of applicant’s claim: providing a bias voltage potential (Fig.1); generating a clock signal (Fig.4; page 2, the subsection “B. Operating Principle and Signal Readout”, lines 2-3; i.e. a device providing a periodic reset pulse to the Gate terminal) comprised of clock pluses that are generated at a predetermined frequency; providing the clock signal to a plurality of microcells (Fig.2) of the SiPM, wherein each of the plurality of microcells comprises a corresponding SPAD of the plurality of SPADs and a corresponding active quenching recharging circuit (page 2, the subsection “A. Microcell Architecture”, lines 16-17; i.e. we fabricated a SPAD with an integrated active quenching, which we will call MOS-SPAD) that is triggered by the clock signal; controlling an activation state of each active quenching recharging based on the clock signal received at a control terminal of the active quenching recharging circuit (Figs.2 and 5); charging the internal capacitor of a corresponding SPAD of the plurality of SPADs on a condition the active quenching recharging circuit is activated (Figs.2 and 4-5); discharging the internal capacitor of a corresponding SPAD of the plurality of SPADs on a condition the active quenching recharging circuit is deactivated (Figs.2 and 4-5; t page 2, the subsection “B. Operating Principle and Signal Readout”, lines 1-9).  Although Alberto et al does not specifically recite the features of the recited converting and outputting steps, such features are known in the art as disclosed by Baeumer et al (Figs.3-4; paragraphs 48-52) and it would have been obvious to one of ordinary skill in the art to utilize the teachings of Baeumer et al in the device of Alberto et al in view of the desire to effectively control the relative length of acquisition intervals resulting in improving the operation of the digital light detector.
Regarding claims 31 and 42, the limitations therein are disclosed by Alberto et al (Figs.2 and 4-5) in view of Baeumer et al (Figs.3-4).
Regarding claim 32, the limitations therein are disclosed by Alberto et al (Figs.2 and 4-5) in view of Baeumer et al (Fig.1).
Regarding claims 33-34, the specific scheme and configuration utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 
Allowable Subject Matter
Claims 1, 3-10, 12-14, 17-24, 28, 29 and 35-39 are allowed.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 3-10, 12-14, 17-24, 26-29 and 41, the prior art fails to disclose or make obvious the claimed apparatus comprising, in addition to the other recited features of the claim, the details and functions of a level shifter and a clocked 1-bit memory device in the manner recited in claim 1, 17 or 41.  Regarding claims 35-39, the reason for allowance regarding these claims has been set forth in the previous Office action mailed on 4/28/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878